Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2021.
Applicant's election with traverse of Group I, Species 1a (claims 1-7, 9-10) in the reply filed on 12/1/2021 is acknowledged.  The traversal is on the ground(s) that the ISR did not raise a unity of invention concern.  This is not found persuasive because Applicant has not addressed Examiner’s restriction requirement, including the unity of invention analysis with respect to Kitagawa et al. (JP 2009061359, “Kitagawa”).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-3, & 6 objected to because of the following informalities:  claim 1 introduces “a casing having a bottom surface”.  The remainder of claim 1, as well as claims 2-3, & 6 make various references to “the bottom surface”, “the casing bottom surface”, “the bottom surface of the casing”, etc.  These should be referencing a consistent term.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  “the other end side” on line 4 should be “the another end side” to correspond with claim 1.  Appropriate correction is required.
Claims 9-10 objected to because of the following informalities:  “comprising” on line 2 of the claims should be “further comprising”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, & 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “liquid film forming means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While Examiner considers Applicant does technically disclose a “liquid film forming means” (e.g. refer to claims 4 & 6 for varying levels of scope/corresponding structure), Examiner considers that this term would be overly reliant on either: 1) the exact specific structure presented in the disclosure, or 2) the specific functionality, and one of ordinary skill in the art would not clearly understand corresponding structure/equivalents in the art with which to properly compare under 112(f) interpretation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “a cleaning liquid discharge part that is provided at another end side of the casing bottom surface”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1, 4-5, & 8, bottom surface 7, end part 7a, cleaning liquid discharge part 40), and Examiner is not clear how the cleaning liquid discharge part 40 is actually distinct from the bottom surface 7/end part 7a.  The claim language as written appears to list the casing and its bottom surface as distinct elements from the cleaning liquid discharge part.  
Claim 6 recites the limitation "the overflow rectifier" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 introduces this structure, but claim 6 depends on claim 1.  
Claim 10 recites “comprising a vibration cut-off body provided to a lateral face of the casing to cut off ultrasonic vibration”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1, 4-5, & 8, casing 3, lateral faces 3a & 3c, vibration cut-off body 17).  Examiner is not clear to the current claim limitation, as: 1) the claim language appears to assign this separately of the casing when it appears to be a feature of the casing, and 2) the term “body” is applied, when the vibration cut-off body appears to simply be a notch in the surface of the casing (e.g. Examiner does not consider a notch would itself constitute a body, but rather be made in the body/surface of the casing).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 101336996, “Lee”).  Applicant provided Lee in an IDS, and Examiner has provided a machine translation thereof.
Lee teaches an ultrasonic cleaning device comprising:

For Claim 1:
An ultrasonic cleaning apparatus, comprising: 
a casing having a bottom surface to which ultrasonic vibration is applied by an ultrasonic transducer (see Figures 5 & 10, ultrasonic cleaner 30, ultrasonic vibrating unit 32); 
a liquid film forming means configured to form a liquid film on the casing bottom surface through flowing a cleaning liquid along the casing bottom surface by supplying the cleaning liquid toward the bottom surface from one end side of the casing bottom surface (refer to 112(b) rejection.  see cleaning liquid supply part 34); and 
a cleaning liquid discharge part that is provided at another end side of the casing bottom surface and configured to discharge the cleaning liquid flowing on the casing bottom surface toward an object to be cleaned (refer to 112(b) rejection.  see Figures 5 & 10, bottom surface 32b.  refer to either lower corner thereof).


For Claim 4:
The ultrasonic cleaning apparatus according to claim 1, wherein: 
the liquid film forming means comprises a cleaning liquid supply part configured to supply the cleaning liquid, and a cleaning liquid storage tank configured to store the cleaning liquid inside thereof (see Figures 5 & 10, cleaning liquid supply hole 34c); and 
the cleaning liquid storage tank comprises an overflow rectifier configured to rectify the cleaning liquid by overflowing the cleaning liquid (see Figures 5 & 10, connection holes 34f).

For Claim 6:
The ultrasonic cleaning apparatus according to claim 1, wherein: 
the liquid film forming means includes a flow-speed acceleration part configured to accelerate flow speed of the cleaning liquid (see Figures 5 & 10, discharge curved portion 34e, nozzle grooves 34g); and 
the flow-speed acceleration part comprises a supply flow path formed with the overflow rectifier and an outer lateral face of the casing and comprises a cleaning liquid introduction path formed with the bottom surface of the casing and a cleaning liquid introduction member, the flow-speed acceleration part forming a liquid film on the casing bottom surface by flowing the cleaning liquid along the casing bottom surface from the cleaning liquid introduction path (see Figures 5 & 10, discharge curved portion 34e, nozzle grooves 34g).

For Claim 7:
The ultrasonic cleaning apparatus according to claim 6, wherein: 
an ejection port is provided between the casing bottom surface and the cleaning liquid introduction member (see Figures 5 & 10, discharge port 34d); and 
the flow-speed acceleration part is configured to accelerate the flow speed of the cleaning liquid ejected from the ejection port (see Figures 5 & 10, discharge curved portion 34e).

For Claim 9:
The ultrasonic cleaning apparatus according to claim 1, comprising a conveyor device configured to convey the object to be cleaned (see Figure 2, conveying rollers 22), wherein 
the cleaning liquid discharge part is disposed on a conveying path of the conveyor device (see Figure 2, conveying rollers 22, ultrasonic cleaner 30).  

For Claim 10:
The ultrasonic cleaning apparatus according to claim 1, comprising a vibration cut-off body provided to a lateral face of the casing to cut off ultrasonic vibration (see Figures 5 & 10, vertical walls 37.  refer to element between vertical wall 37 and nozzle member 34b.  machine translation, [0060]-[0061]. refer to “packing(s)”).  Examiner considers vertical walls 37 and/or the packings provided vertical walls 37 and nozzle members 34b would appear to read on the vibration cut-off body.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grutzediek et al. (US 6021785, “Grutzediek”).

Grutzediek teaches a device for cleaning disk-shaped objects comprising:

For Claim 1:
An ultrasonic cleaning apparatus, comprising: 
a casing having a bottom surface to which ultrasonic vibration is applied by an ultrasonic transducer (see Figure 1, ultrasonic transmitter 2.  refer to surrounding casing thereof); 
a liquid film forming means configured to form a liquid film on the casing bottom surface through flowing a cleaning liquid along the casing bottom surface by supplying the cleaning liquid toward the bottom surface from one end side of the casing bottom surface (refer to 112(b) rejection.  see Figure 1, water feeder 3); and 
a cleaning liquid discharge part that is provided at another end side of the casing bottom surface and configured to discharge the cleaning liquid flowing on the casing bottom surface toward an 

For Claim 2:
The ultrasonic cleaning apparatus according to claim 1, wherein the bottom surface is tilted by a prescribed angle with respect to a horizontal plane so that the one end side is positioned at an upper side than the other end side (see Figure 1, refer to oblique tilting of bottom surface.  column 4, lines 25-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grutzediek et al. (US 6021785, “Grutzediek”).
Grutzediek teaches claim 2.
Gruzediek teaches oblique tilting of the bottom surface and the ultrasonic transmitter 2 (see column 4, lines 25-29), but does not teach the following:

For Claim 3:
The ultrasonic cleaning apparatus according to claim 2, wherein the bottom surface is tilted within a range of 1° to 45° with respect to the horizontal plane.

Examiner however, considers this would be routine optimization, as Grutzediek already suggests slight tilting of the bottom surface (see MPEP 2144.05, “Routine Optimization”).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 101336996, “Lee”).
Lee teaches claim 4.
Lee teaches applying openings/connection holes (see Lee’s Figures 5 & 10, connection holes 34f), but it may be argued whether these constitute “notches” of claim 5:

For Claim 5:
The ultrasonic cleaning apparatus according to claim 4, wherein notches are provided at a prescribed interval in an upper end of the overflow rectifier in a longitudinal direction.

If argument is directed to whether this constitutes a “notch”, Examiner cites case law regarding change in shape (see MPEP 2144.04, “Change in Shape”).  Changing the shape of the connection holes 34f to be notches/slits would be an obvious change in shape still resulting in the passage of fluid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718